UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO.2 TO SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION14(d)(1)OR 13(e)(1)OF THE SECURITIES EXCHANGE ACT OF 1934 CompuCredit Holdings Corporation (Name of Subject Company (Issuer)) CompuCredit Holdings Corporation (Name of Filing Person (Issuer)) Common Stock, No Par Value Per Share (Title of Classof Securities) 20478T 107 (CUSIP Number of Classof Securities) J. Paul Whitehead, III Chief Financial Officer CompuCredit Holdings Corporation Five Concourse Parkway Suite 400 Atlanta, Georgia 30328 (770) 828-2000 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing person) With a copy to: W. Brinkley Dickerson, Jr. Paul Davis Fancher Troutman Sanders LLP 600 Peachtree Street, N.E., Suite 5200 Atlanta, Georgia 30308 (404) 885-3000 CALCULATION OF FILING FEE: Transaction Value(*) Amount of Filing Fee(**) (*)Calculated solely for purpose of determining the amount of the filing fee and based on the purchase of up to $82.5million purchase price for shares of Common Stock, no par value per share. (**)The amount of the filing fee, $114.60 for each $1,000,000 of value of the Common Stock was calculated in accordance with Rule0-11(b)(1) of the Securities Exchange Act of 1934, as amended. xCheck the box if any part of the fee is offset as provided by Rule0-11(a)(2)and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: $9,455 Filing party: CompuCredit Holdings Corporation Formor Registration No.: Schedule TO Date filed: August 15, 2012 oCheck the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes to designate any transactions to which this statement relates: o third-party tender offer subject to Rule14d-1 o going-private transaction subject to Rule13e-3 x issuer tender offer subject to Rule13e-4 o amendment to Schedule13D under Rule13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer:x If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: oRule 13e-4(i) (Cross-Border Issuer Tender Offer) oRule 14d-1(d) (Cross-Border Third-Party Tender Offer) INTRODUCTORY STATEMENT This Amendment No.2 (“Amendment”) amends and supplements the Tender Offer Statement on Schedule TO (as amended and supplemented, the “Schedule TO”) filed by CompuCredit Holdings Corporation, a Georgia corporation (“CompuCredit” or the “Company”), with the Securities and Exchange Commission on August 15, 2012, as amended by Amendment No. 1 to Schedule TO filed by the Company on September 13, 2012, relating to an offer by the Company to purchase for cash up to 8,250,000 shares of the Company’s outstanding common stock, no par value per share (the “Common Stock” or “Shares”), at a purchase price of $10.00per share.The Offer is made upon the terms and subject to the conditions contained in the Offer to Purchase, dated August 15, 2012 (as amended or supplemented from time to time, the “Offer to Purchase”), a copy of which has been previously filed, and the accompanying Letter of Transmittal (as amended or supplemented from time to time, the “Letter of Transmittal”), a form of which has been previously filed. All capitalized terms used but not defined herein shall have the meanings assigned to them in the Offer to Purchase incorporated by reference herein. This Amendment reports thefinal results of the Offer and is filed in satisfaction of the reporting requirements of Rule13e-4(c)(4)promulgated under the Securities Exchange Act of 1934, as amended. The information set forth in the Offer to Purchase and the Letter of Transmittal is incorporated by reference herein in response to all items in this Schedule TO, except that such information is amended and supplemented to the extent specifically provided herein. Item 4. Terms of the Transaction. (a)Material Terms. Item 4 of the Schedule TO is hereby amended and supplemented to add the following: The Offer expired at 11:59 p.m., New York City time, on September 12, 2012.Based on the count by the Depositary, as of the Expiration Date, 22,671,663 shares of Common Stock were validly tendered and not withdrawn in the Offer. In accordance with the terms and conditions of the Offer and based on the count by the Depositary, CompuCredit has accepted for payment 8,250,000 shares of Common Stock at a purchase price of $10.00 per share, for a total cost of approximately $82.5 million, excluding fees and other expenses in connection with the Offer.The number of shares of Common Stock that CompuCredit has acceptedfor purchase represents approximately 34.9% of the shares of Common Stock outstanding.CompuCredit has been informed by the Depositary that the final proration factor is approximately 36.4%.The Depositary will promptly issue payment for the shares validly tendered and accepted for purchase and will return all other shares tendered. On September 18, 2012, the Company issued a press release announcing the final results of the Offer. A copy of the press release is filed as Exhibit (a)(5)(iii) to this Schedule TO and is incorporated herein by reference. Item 12. Exhibits. Item 12 of the Schedule TO is hereby amended and supplemented as follows: ExhibitNo. Description (a)(1)(i)* Offer to Purchase, dated August 15, 2012. (a)(1)(ii)* Formof Letter of Transmittal. (a)(1)(iii)* Notice of Guaranteed Delivery. (a)(1)(iv)* IRS FormW-9. (a)(2) None. (a)(3) None. (a)(4) None. (a)(5)* Press Release, dated August 15, 2012. (a)(5)(ii)* Press Release, dated September 13, 2012. (a)(5)(iii) Press Release, dated September 18, 2012. (b) None. (d) None. (g) None. (h) None. * Previously filed. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. COMPUCREDIT HOLDINGS CORPORATION By: /s/ J.Paul Whitehead, III Name: J.Paul Whitehead, III Title: Chief Financial Officer Dated: September 18, 2012 EXHIBIT INDEX ExhibitNo. Description (a)(1)(i)* Offer to Purchase, dated August 15, 2012. (a)(1)(ii)* Form of Letter of Transmittal. (a)(1)(iii)* Notice of Guaranteed Delivery. (a)(1)(iv)* IRS FormW-9. (a)(2) None. (a)(3) None. (a)(4) None. (a)(5)* Press Release, dated August 15, 2012. (a)(5)(ii)* Press Release, dated September 13, 2012. (a)(5)(iii) Press Release, dated September 18, 2012. (b) None. (d) None. (g) None. (h) None. * Previously filed.
